Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.240 Page 1 of 9




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


 ALTA MEDICAL SPECIALTIES, LLC,
                                                          MEMORANDUM DECISION AND
                         Plaintiff,                       ORDER GRANTING IN PART
 v.                                                       AND DENYING IN PART
                                                          DEFENDANT’S PARTIAL
 SUREFIRE MEDICAL, INC., d/b/a                            MOTION TO DISMISS COUNTS
 TRISALUS LIFE SCIENCES,                                  II, III, AND IV OF PLAINTIFF’S
                                                          COMPLAINT AND TO STRIKE
                         Defendant.                       REQUEST FOR PUNITIVE
                                                          DAMAGES

                                                          District Judge Ted Stewart

                                                          Case No. 2:21-CV-273-TS-JCB



       Plaintiff Alta Medical Specialties, LLC (“Alta Medical”) brings four state-law claims

against Defendant Surefire Medical, Inc. d/b/a TriSalus Life Sciences (“TriSalus”): (I) breach of

contract, (II) breach of the implied covenant of good faith and fair dealing, (III) unjust

enrichment, and (IV) tortious interference with economic relations. Alta Medical also seeks

punitive damages. Now before the Court is TriSalus’s Partial Motion to Dismiss Counts II, III,

and IV of Plaintiff’s Complaint and to Strike Request for Punitive Damages. For the following

reasons, the Court will grant the Motion in part and deny it in part.

                                       I.      BACKGROUND

       The following background comes from allegations in Alta Medical’s Complaint. 1

TriSalus manufactures and sells products that treat liver cancer, and Alta Medical specializes in


           1
               Docket No. 7-1.

                                                  1
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.241 Page 2 of 9




selling and distributing medical products. In the spring of 2020, TriSalus contacted Alta Medical

to inquire about using Alta Medical’s sales and distribution services for its products. Before

entering into a contract with TriSalus, Alta Medical voiced its concern that TriSalus would be

impatient with sales revenues because TriSalus is a venture-capital-backed company. To

alleviate Alta Medical’s concern, the parties negotiated a six-month ramp-up period that would

not have a sales quota.

       On June 2, 2020, Alta Medical and TriSalus entered into an Exclusive Distributor

Agreement (the “Agreement”) under which Alta Medical had the exclusive right to sell and

distribute TriSalus’s products in a certain region for a two-year period. The Agreement includes

the six-month ramp-up period provision, and it details the process for terminating the Agreement

for cause and without cause.

       On September 16, 2020, TriSalus expressed some concerns about Alta Medical’s sales

representative turnover and its ability to access hospitals during COVID-19. At that time,

TriSalus also told Alta Medical, for the first time, that TriSalus needed to reach $50,000,000 in

annual revenue by 2022. About six weeks later, Alta Medical followed up about the changes it

made to address TriSalus’s concerns. TriSalus represented that it was satisfied with Alta

Medical’s efforts and the relationship.

       However, the relationship started to break down early in 2021. On January 15, 2021,

TriSalus told Alta Medical that TriSalus’s direct sales representatives were outperforming Alta

Medical’s sales representatives. About two weeks later, TriSalus informed Alta Medical that

TriSalus would be moving forward with a new sales model and that Alta Medical would have to

sign a new contract that would eliminate Alta Medical’s exclusive right to sell TriSalus’s

products and allow TriSalus to sell directly. Alta Medical did not sign the new contract, and on



                                                 2
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.242 Page 3 of 9




February 10, 2021, TriSalus’s counsel emailed Alta Medical stating that Alta Medical was in

breach of the Agreement, that TriSalus had given notice of the breach in a phone call in

September 2020, and that the Agreement was terminated for cause. As a result, Alta Medical

filed this Complaint against TriSalus in Utah state court on March 11, 2021, and the action was

removed to this Court under diversity jurisdiction. Now, TriSalus moves to dismiss three of Alta

Medical’s claims and to strike the request for punitive damages. This Motion is fully briefed and

ready for determination.

                                    II.     STANDARD OF REVIEW

        Under Rule 12(b)(6), a court may dismiss a complaint when it fails to state a claim upon

which relief can be granted. 2 “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.” 3

“Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” 4 Legal conclusions alone are not sufficient to state a plausible claim. 5 When reviewing a

motion to dismiss, a court must assume all the facts alleged in the complaint are true 6 and view

them in the light most favorable to the plaintiff. 7




            2
                Fed. R. Civ. P. 12(b)(6); Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).
            3
                Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations
omitted).
            4
                Id. at 679.
            5
                Id.
            6
                Hall, 935 F.2d at 1109.
            7
                Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016).

                                                    3
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.243 Page 4 of 9




                                            III.    DISCUSSION

          The Agreement expressly says Delaware law governs all disputes related to the

Agreement. 8 Accordingly, the Court will apply Delaware law to the claims.

   A. Breach of the Implied Covenant of Good Faith and Fair Dealing

          The implied covenant of good faith and fair dealing “requires a party in a contractual

relationship to refrain from arbitrary or unreasonable conduct which has the effect of preventing

the other party to the contract from receiving the fruits of the bargain.” 9 “The covenant is best

understood as a way of implying terms in the agreement, whether employed to analyze

unanticipated developments or to fill gaps in the contract’s provisions.” 10 It is not “a free-

floating requirement that a party act in some morally commendable sense. Nor does satisfying

the implied covenant necessarily require that a party have acted in subjective good faith.” 11 The

implied covenant is based “on the contract itself and what the parties would have agreed upon

had the issue arisen when they were bargaining originally.” 12

          Under Delaware law, a claim for breach of the implied covenant of good faith and fair

dealing requires a plaintiff to “allege a specific implied contractual obligation, a breach of that

obligation by the defendant, and resulting damage to the plaintiff.” 13 “General allegations of bad



             8
                 Docket No. 7-1, at 28.
             9
            Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005) (internal
quotation marks and citations omitted).
             10
                  Id. at 441 (internal quotation marks and citations omitted).
             11
               Allen v. El Paso Pipeline GP Co., L.L.C., 113 A.3d 167, 182–83 (Del. Ch. 2014)
(internal citations omitted).
             12
                  Id. at 183 (quoting Gerber v. Enter. Prods. Holdings, LLC, 67 A.3d 400, 419 (Del.
2013)).
             13
             Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 888 (Del. Ch. 2009) (internal
quotations and citation omitted).

                                                     4
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.244 Page 5 of 9




faith are not sufficient,” 14 and the implied covenant “does not apply when the contract addresses

the conduct at issue.” 15 “Rather, the plaintiff must allege a specific implied contractual

obligation and allege how the violation of that obligation denied the plaintiff the fruits of the

contract.” 16

        Alta Medical alleges three implied covenants: that TriSalus (1) “would act in an honest

and professional manner,” (2) “would allow Alta Medical the six-month ramp up period agreed

to by the parties,” and (3) “would not wrongfully terminate the Agreement for an improper

purpose.” 17 The Agreement includes the six-month ramp-up period, so the second alleged

covenant is not implied. Only the first and third alleged implied covenants remain.

        Alta Medical says TriSalus breached the implied covenants by (1) “inducing Alta

Medical to enter into a contract it had no intention of keeping,” (2) “wrongfully terminating the

Agreement for an improper purpose,” (3) “failing to provide notice of any breach and an

opportunity to cure,” (4) “failing to disclose its obligations with its investors to have $50,000,000

in revenue by 2022,” and (5) “engaging in unprofessional and dishonest conduct.” 18 The third

allegation, if true, is a breach of an express—not an implied—covenant. The first and fifth

allegations are vague allegations of bad faith, which are insufficient. And the fourth allegation

provides context and possible motive for the termination, but it is not a violation of either of the

implied covenants. Nor does it prevent Alta Medical from receiving the fruits of the bargain.




            14
                 Id.
            15
             Nationwide Emerging Managers, LLC v. Northpointe Holdings, LLC, 112 A.3d
878, 896 (Del. 2015).
            16
                 Kuroda, 971 A.2d at 888.
            17
                 Docket No. 7-1, ¶ 58.
            18
                 Id. at ¶ 59.

                                                  5
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.245 Page 6 of 9




       Only Alta Medical’s second allegation is sufficient to support the claim. Under Delaware

law, a breach of the implied covenant of good faith and fair dealing survives a motion to dismiss

if the plaintiff alleges “that the termination decision was motivated by an improper purpose.” 19

Alta Medical alleges that TriSalus wrongfully terminated the Agreement for the improper

purpose of cutting Alta Medical out of the distribution process and allowing TriSalus to sell

products directly. 20 The facts plausibly show TriSalus terminated the Agreement for an improper

purpose in violation of an implied covenant, so the Court will deny the Motion as to Count II.

   B. Unjust Enrichment

       Unjust enrichment is “the unjust retention of a benefit to the loss of another, or the

retention of money or property of another against the fundamental principles of justice or equity

and good conscience.” 21 “A claim for unjust enrichment is not available if there is a contract that

governs the relationship between parties that gives rise to the unjust enrichment claim.” 22

TriSalus argues that the Court should dismiss the claim because the parties have a contract. Alta

Medical responds that the claim should not be dismissed because Federal Rule of Civil

Procedure 8(d) allows plaintiffs to allege alternative and inconsistent claims. However, Rule 8(d)

cannot save a claim that is not adequate as a matter of law.




           19
             Sheehan v. AssuredPartners, Inc., No. 2019-0333-AML, 2020 WL 2838575, at *11
(Del. Ch. May 29, 2020); see also Smith v. Scott, No. 2020-0263-JRS, 2021 WL 1592463, at *8
(Del. Ch. Apr. 23, 2021); DG BF, LLC v. Ray, No. 2020-0459-MTZ, 2021 WL 776742, at *15
(Del. Ch. Mar. 1, 2021).
           20
                Docket No. 7-1, ¶¶ 39, 59.
           21
              Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010) (internal quotations and
citations omitted).
           22
                Kuroda, 971 A.2d at 891.

                                                 6
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.246 Page 7 of 9




       The Complaint says Alta Medical conferred a benefit on TriSalus by “entering into the

Agreement” and taking actions to fulfill its obligations under the Agreement. 23 As a matter of

law, entering into and performing obligations under an express, written contract like the

Agreement cannot possibly establish an unjust enrichment claim. Therefore, Alta Medical has

not sufficiently alleged the claim, and the Court will dismiss Count III. Because an amendment

would not necessarily be futile, the Court will dismiss without prejudice. 24

   C. Tortious Interference with Economic Relations

       Alta Medical acknowledges that Count IV is a claim for tortious interference with

prospective economic advantage despite being labeled as tortious interference with economic

relations. 25 In Delaware, tortious interference with prospective economic advantage requires a

plaintiff to allege “‘(a) the reasonable probability of a business opportunity, (b) the intentional

interference by defendant with that opportunity, (c) proximate causation, and (d) damages.’” 26

Typically, a tortious interference with prospective economic advantage claim exists “where a

claimant has a reasonable probability of a business opportunity that is intentionally interfered

with by a third party to the detriment of the claimant.” 27

       Alta Medical argues that the business opportunities with which TriSalus interfered are the

opportunities to sell TriSalus’s products to third-party customers. TriSalus is a primary party to

the Agreement and the opportunities under it. In fact, those business opportunities only exist by


           23
                Docket No. 7-1, ¶ 62.
           24
                See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006).
           25
                See Docket No. 10, at 15.
           26
            Kuroda, 971 A.2d at 886–87 (quoting DeBonaventura v. Nationwide Mut. Ins. Co.,
428 A.2d 1151, 1153 (Del. 1981)).
           27
             DG BF, 2021 WL 776742, at *18 n.145 (emphasis added); see also Restatement
(Second) of Torts § 766B.

                                                  7
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.247 Page 8 of 9




virtue of the Agreement with TriSalus. Essentially, Alta Medical claims that TriSalus interfered

with Alta Medical’s opportunity to benefit from the Agreement, which sounds suspiciously like a

breach of contract claim. Thus, Alta Medical has not adequately alleged a business opportunity

with a third party.

       Furthermore, Alta Medical fails to allege a reasonable probability of a business

opportunity. “To be reasonably probable, a business opportunity must be something more than a

mere hope or the innate optimism of the salesman.” 28 At a minimum, Alta Medical “must

identify the parties and subject matter of the business opportunity to which it had a reasonable

expectancy.” 29 The Complaint does not reference customers at all, let alone identify customers

with whom it had a prospective business opportunity. At best, Alta Medical implies it hoped to

sell TriSalus’s products to somebody. This is not a reasonably probable third-party business

opportunity, and there are no other business opportunities affected by the termination of the

Agreement. Therefore, the Court will dismiss Count IV with prejudice.

   D. Punitive Damages

       In Delaware, “punitive damages are not recoverable for breach of contract unless the

conduct also amounts independently to a tort.” 30 The parties agree that Alta Medical cannot

recover punitive damages if it cannot sustain its claim for tortious interference with prospective




           28
          World Energy Ventures, LLC v. Northwind Gulf Coast LLC, No. N15C-03-241
WCC, 2015 WL 6772638, at *7 (Del. Super. Ct. Nov. 2, 2015).
           29
             Data Ctrs., LLC v. 1743 Holdings LLC, No. N15C-02-041 EMD CCLD, 2015 WL
9464503, at *9 (Del. Super. Ct. Oct. 27, 2015).
           30
              Bhole, Inc. v. Shore Invs., Inc., 67 A.3d 444, 454 (Del. 2013) (internal quotations
and citations omitted).

                                                 8
Case 2:21-cv-00273-TS-JCB Document 17 Filed 07/26/21 PageID.248 Page 9 of 9




economic advantage. 31 As explained, the Court will dismiss that claim with prejudice, so it will

also strike Alta Medical’s request for punitive damages.

                                        IV.     CONCLUSION

       It is therefore

       ORDERED that Defendant’s Partial Motion to Dismiss Counts II, III, and IV and to

Strike Request for Punitive Damages (Docket No. 7) is GRANTED IN PART AND DENIED IN

PART as detailed above.

                 DATED July 26, 2021.

                                              BY THE COURT:




                                              ________________________________________
                                              TED STEWART
                                              United States District Judge




           31
                Docket No. 7, at 13; Docket No. 10, at 17–18; Docket No. 15, at 11.

                                                 9
